      Case 1:20-cv-01053-DAD-SAB Document 15 Filed 11/20/20 Page 1 of 2


 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6
                               EASTERN DISTRICT OF CALIFORNIA
 7
 8
     COLONIZE MEDIA, INC.,                         )   Case No.: 1:20-cv-01053-DAD-SAB
 9                                                 )
10               Plaintiff,                        )   ORDER RE STIPULATION
                                                   )
11          v.                                     )   (ECF No. 14)
12                                                 )
     TATE A. PALMER, et al.,                       )
13                                                 )
14               Defendants.                       )
                                                   )
15
16
17         On November 20, 2020, a stipulation was filed to grant Defendants Triwolf
18   Media, LLC and Tango Multi Media Productions, LLC (“Defendants”) an extension of
19   time to respond to the complaint while Plaintiff determines whether an amended
20   complaint will be filed.
21         Accordingly, IT IS HEREBY ORDERED that:
22         1.       Plaintiff may file an amended complaint on or before December 5, 2020;
23         2.       If no amended complaint is filed, Defendants shall file a responsive
24                  pleading on or before December 12, 2020;
25         3.       If Plaintiff files an amended complaint, Defendants shall file a responsive
26                  pleading within twenty-one (21) days of the filing of Plaintiff’s amended
27                  complaint; and
28         4.       This order shall not prejudice Plaintiff’s right, if applicable, under Federal


                                                   1
      Case 1:20-cv-01053-DAD-SAB Document 15 Filed 11/20/20 Page 2 of 2


 1               Rule of Civil Procedure Rule 15(a)1)(B), to amend its initial complaint in
 2               reply to Defendants’ response filed on or before December 12, 2020.
 3
 4   IT IS SO ORDERED.

 5   Dated:   November 20, 2020
 6                                            UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
